DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 01/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-20 and 22-23 is/are pending in the application.
Claim(s) 21 is/are canceled in the reply filed on 01/27/2022.
Claim(s) 1-20 and 22-23 is/are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 01/27/2022 have been considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejection(s) under 35 U.S.C. § 103 of claim 1, Randolph in view of Cavanaugh, as applied below, addressed/disclosed the newly added/argued limitations.
With respect to the claim rejection(s) under 35 U.S.C. § 103 of claim 14, Cavanaugh in view of Wilkes, Dagger, and Hunt, as applied below, addressed/disclosed the newly added/argued limitations.
Applicant argues that Kazala does not describe “the plurality of ribs and the plurality of channels are configured to facilitate lateral compression of the compressive layer”. Applicant’s argument is not found persuasive. Since the plurality of ribs and plurality of channels of Kazala and the claimed plurality of ribs and plurality of channels are patentably indistinct in term of structure, the plurality of ribs and plurality of channels of Kazala is considered/expected to be capable of facilitating lateral compression of the compressive layer (see MPEP §§ 2112.01 (I), and 2114 (I)-(II); see rejection of claim 17 below).
With respect to the drawing objection(s) and claim objection(s), Applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, lines 2-4 recites the limitations “each of the plurality of ribs isolated from every other rib of the plurality of ribs and the interconnecting portion by the plurality of channels” which is indefinite. It is unclear how each of the plurality of ribs is isolated from every other rib of the plurality of ribs and the interconnecting portion. According to ¶0033-0034 and Figs. 3-4 of the instant application, each of the plurality of ribs is isolated from each other by the plurality of channels. The limitation has been examined below as best understood.
Claim Interpretations
Claim 1, lines 11-12, the limitation “an interconnecting portion” has been interpreted below as a central portion extending between a first elongated portion and a second elongated portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10, 13, and 23 is/are rejected under 35 U.S.C 103 as being unpatentable over Randolph (US PGPUB 20140276288) in view of Cavanaugh (US PGPUB 20090299342).
Regarding claim 1, Randolph discloses a system for applying negative pressure to a joint positioned in a treatment area (¶0003), the system comprising: 
a negative pressure dressing (a dressing 602: ¶0036, 0067, and Fig. 6A) comprising: 
a compressive layer (a manifold layer 610: ¶0067 and Fig. 6A) having a thickness (Fig. 6A) between a first surface (an upper surface of 610: Fig. 6A) and a second, treatment area-facing surface (a bottom surface of 610: Fig. 6A), the compressive layer (610) comprising: 
a first elongated portion (see annotated Fig. 6A below) configured to be positioned proximate the joint (Figs. 7A-C), the first elongated portion including a first end and a second end (see annotated Fig. 6A below); 
a second elongated portion (see annotated Fig. 6A below) spaced from the first elongated portion (see annotated Fig. 6A below) and configured to be positioned proximate the joint (Figs. 7A-C), the second elongated portion including a first end and a second end (see annotated Fig. 6A below); 
an interconnecting portion (a central portion between the first elongated portion and the second elongated portion: see annotated Fig. 6A below) extending between the first elongated portion and the second elongated portion (see annotated Fig. 6A below), the interconnecting portion configured to overlie at least a portion of the joint (¶0072 and Figs. 7A-C); and 
a plurality of channels (slits 615: ¶0068-0069 and Fig. 6A) … formed in the first surface of the compressive layer and extending proximate the second surface of the compressive layer (slits 615 formed in the first surface of 610 and extending proximate the second surface of 610: Fig. 6A), the plurality of channels formed in at least one of the first end and the second end of the first elongated portion (slits 615 formed in the first end of the first elongated portion: see annotated Fig. 6A below) and …; and 
a sealing layer (a sleeve layer 612: ¶0070 and Fig. 6A) configured to form a seal around a perimeter of the negative pressure dressing (the sleeve layer 612 is capable of forming a seal around a perimeter of the dressing 602: Fig. 6A).
Randolph discloses only one channel (one slit 615: Fig. 6A) formed in at least one of the first end and the second end of the second elongated portion (see annotated Fig. 6A below).
Randolph further suggests/discloses that a technique of providing a plurality of channels (slits 615) on the manifold layer 610 for the benefit of facilitating the compressive layer to war precisely conform to contoured shapes of the limb (¶0068). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a plurality of channels in at least one of the first end and the second end of the second elongated portion yields the predictable result of facilitating the compressive layer to war precisely conform to contoured shapes of the limb.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first end and the second end of the second elongated portion of Randolph by providing a plurality of channels, similar to that disclosed by Randolph, in order to facilitate the compressive layer to war precisely conform to contoured shapes of the limb, as suggested in ¶0068 of Randolph and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Randolph does not disclose wherein the plurality of channels having a depth less than the thickness of the compressive layer formed in the first surface of the compressive layer. 
In the same field of endeavor, wound dressing, Cavanaugh discloses a system for providing reduced pressure treatment to a moveable tissue site (Abstract) comprising a compressing layer (a flexible dressing bolster 32: ¶0033) having a thickness (Fig. 2). Cavanaugh further discloses a plurality of channels (a plurality of recesses 44: ¶0033 and Figs. 2-4) having a depth less than the thickness of the compressive layer (Figs. 2-4) for the benefit of allowing the bolster to flex as the underlying joint is rotated through its range of motion (¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of channels of Randolph by providing a depth less than the thickness of the compressive layer, similar to that disclosed by Cavanaugh, in order to allow the dressing to flex as the joint is rotated through its range of motion, as suggested in ¶0033 of Cavanaugh.


    PNG
    media_image1.png
    781
    628
    media_image1.png
    Greyscale

Regarding claim 2, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein compression of the compressive layer generates a lifting force.
However, Randolph further discloses/suggests using foam as a material for the compressive layer/manifold (¶0039). 
Cavanaugh also discloses a dressing bolster 1032 (¶0081). Cavanaugh further discloses/suggests a technique of having a dressing bolster made from foam (¶0081) for the benefit of providing a material that has a density lighter than the density of the tissue in order to more effectively realize the lifting effect (¶0081). In addition, Cavanaugh discloses/suggests that compression of the dressing bolster 1032 generates a lifting force (¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Cavanaugh, in order to provide a material that has a density lighter than the density of the tissue in order to more effectively realize the lifting effect, as suggested in ¶0081 of Cavanaugh, as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, compression of the compressive layer of Randolph in view of Cavanaugh generates a lifting force.
Regarding claim 3, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph further discloses wherein the plurality of channels is a first plurality of channels (slits 615 is a first plurality of slits 615: claim 1 above and see annotated Fig. 6A above).
Randolph does not disclose wherein the compressive layer further comprises a second plurality of channels formed in the first surface of the compressive layer and extending proximate the second surface of the compressive layer, the second plurality of channels formed in the other of the first end and the second end of the first elongated portion and the other of the first end and the second end of the second elongated portion. 
However, Randolph further suggests/discloses that a technique of providing a plurality of channels (slits 615) on the manifold layer 610 for the benefit of facilitating the compressive layer to war precisely conform to contoured shapes of the limb (¶0068). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing a second plurality of channels formed in the first surface of the compressive layer and extending proximate the second surface of the compressive layer and the second plurality of channels formed in the other of the first end and the second end of the first elongated portion and the other of the first end and the second end of the second elongated portion yields the predictable result of facilitating the compressive layer to war precisely conform to contoured shapes of the limb.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by providing a second plurality of channels, similar to that disclosed/suggested by Randolph, in order to facilitate the compressive layer to war precisely conform to contoured shapes of the limb, as suggested in ¶0068 of Randolph and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 4, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 3.
Randolph does not disclose wherein compression of the compressive layer proximate the first plurality of channels and the second plurality of channels generates a lifting force.
Randolph further discloses/suggests using foam as a material for the compressive layer/manifold (¶0039). 
Cavanaugh further discloses/suggests a technique of having a dressing bolster 1032 made from foam (¶0081) for the benefit of providing a material that has a density lighter than the density of the tissue in order to more effectively realize the lifting effect (¶0081). In addition, Cavanaugh further discloses/suggests that compression of the dressing bolster 1032 generates a lifting force (¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Cavanaugh, in order to provide a material that has a density lighter than the density of the tissue in order to more effectively realize the lifting effect, as suggested in ¶0081 of Cavanaugh, as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, compression of the compressive layer of Randolph in view of Cavanaugh proximate the first plurality of channels and the second plurality of channels generates a lifting force that is capable of surrounding a circumference of the treatment area. 
Regarding claim 10, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph further discloses wherein the plurality of channels (slits 615) is configured to distribute negative pressure and/or fluids through the compressive layer (slits 615 is capable of distributing negative pressure and/or fluids through the manifold layer 610: ¶0006-0007, 0035, and 0038).
Regarding claim 13, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein a plurality of articulations is formed in the sealing layer proximate the interconnecting portion. 
Cavanaugh further discloses/suggests the technique of providing folds/bellows (973) which define ribs/articulations to a sealing layer (drape 962) for the benefit(s) of improving its flexibility (¶0074-0075 and Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sealing layer of Randolph in view of Cavanaugh by providing a plurality of articulations proximate the interconnecting portion, similar to that disclosed by Cavanaugh, in order to improve flexibility of the sealing layer, as suggested in ¶0074-0075 of Cavanaugh and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)).
Regarding claim 23, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein the compressive layer further comprises a plurality of ribs formed between the plurality of channels, each of the plurality of ribs isolated from each other by the plurality of channels.
Cavanaugh further discloses a compressing layer (a flexible dressing bolster 32: ¶0033) comprising a plurality of channels (a plurality of recesses 44: ¶0033 and Figs. 2-4) and a plurality of ribs (bolster module 42) and each of the plurality of ribs isolated from each other by the plurality of channels for the benefit of facilitating compression/felting and bending of the compression layer around the joint (¶0030-0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by incorporating a plurality of ribs, similar to that disclosed Cavanaugh, in order to facilitate compression/felting and bending of the compression layer around the joint, as suggested in ¶0030-0033 of Cavanaugh.
Claim(s) 5-7 is/are rejected under 35 U.S.C 103 as being unpatentable over Randolph in view of Cavanaugh, as applied to claim 1 above, and further in view of by Hartwell (US PGPUB 20170007462).
Regarding claims 5 and 6, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph discloses the compressive layer is configured for compression (see claim 1 above and ¶0058), but does not disclose wherein the compressive layer is configured for compression in at least a substantially vertical direction and at least a substantially horizontal direction, the compression in the substantially horizontal direction being larger than the compression in the substantially vertical direction so that the compressive layer compresses more in the substantially horizontal direction than in the substantially vertical direction, and wherein the plurality of channels is configured to facilitate compression in the substantially horizontal direction.
In the same field of endeavor, wound treatment apparatus, Hartwell discloses a compressive layer (wound fillers) for use with negative pressure wound therapy (¶0003). Hartwell further discloses/suggests the technique of using an anisotropic material for the compressive layer so that it compresses/collapses in at least a substantially vertical direction and at least a substantially horizontal direction (¶0111) and the compression/collapsing in the substantially horizontal direction being larger than the compression in the substantially vertical direction so that the compressive layer compresses in the substantially horizontal direction (the wound fillers collapse more readily in a horizontal direction rather than a vertical direction: ¶0107 and 0111; thus, the compression in horizontal direction is larger than the compression in vertical direction) for the benefits of controlling the compression of the wound filler in particular directions and thereby allowing for improved wound closure (¶0107 and 0111).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Hartwell, in order to control the compression of the compressive layer in particular directions and thereby allowing for improved wound closure, as suggested in ¶0107 and 0111 of Hartwell, as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, the plurality of channels of Randolph in view of Cavanaugh and Hartwell is capable of facilitating compression in the substantially horizontal direction.
Regarding claim 7, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph further discloses a negative pressure source (a vacuum source 106) in fluid communication with the negative pressure dressing (a conduit 108 is fluidly coupled the vacuum source 106 to the dressing 602: ¶0067, Figs. 1 and 6A; wherein Fig. 1 provides a specific example of the coupling between vacuum source 106, conduit 108 and a dressing) and configured to apply a negative pressure to the compressive layer to collapse the compressive layer (¶0067-0068). 
Randolph does not disclose direction of collapsing when applying a negative pressure.
Hartwell further discloses the technique of using an anisotropic material for the compressive layer so that it compresses/collapses in a vertical direction and a horizontal direction when applying a negative pressure (¶0111) for the benefits of controlling the compression of the wound filler in particular directions and thereby allowing for improved wound closure (¶0107 and 0111).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Hartwell, in order to control the compression of the compressive layer in particular directions and thereby allowing for improved wound closure, as suggested in ¶0107 and 0111 of Hartwell, as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)), and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)).
Claim(s) 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Randolph in view of Cavanaugh, as applied to claim 1 above, and further in view of Wilkes (US PGPUB 20090293887) and Scholler (US PGPUB 20120263928).
Regarding claim 8, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein the compressive layer is a textile material having a knit pattern, and the plurality of channels is formed by the knit pattern.
In the same field of endeavor, wound dressings, Wilkes discloses a dressing assembly used in a reduced pressure system (Abstract). Wilkes discloses/suggests the technique of using textile material (fabrics available from Tytex Group) as the material for a dressing bolster (i.e. a compressive layer) for the benefit(s) of providing anisotropic properties to the dressing bolster (¶0074). 
Wilkes is silent regarding the details of the fabric. Thus, Wilkes fails to disclose that the textile material has a knit pattern.
It would have been obvious to a person of ordinary skill in the art to search in the field of fabric/textile materials for suitable anisotropic textile materials.
In an analogous art, anisotropic textile materials, Scholler discloses a textile material having a knit pattern forming a plurality of channels as a material having anisotropic/localized shrinking/compressive behavior (¶0052, 0068, and Figs. 9-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compressive layer of Randolph in view of Cavanaugh by using a textile material having a knit pattern forming a plurality of channels as the material, similar to that disclosed by Wilkes and Scholler, in order to provide anisotropic/localized compressive behavior to the compressive layer, as suggested by ¶0074 of Wilkes and ¶0052 and 0068 of Scholler and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Claim(s) 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Randolph in view of Cavanaugh, as applied to claim 1 above, and further in view of Hunt (US PGPUB 20210146022).
Regarding claim 9, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph further discloses/suggests using foam as a material for the compressive layer/manifold (¶0039-0040) for the benefit of providing flow channels or pathways to improve distribution of fluid provided to or removed from a tissue site (¶0038).
Randolph does not disclose wherein the plurality of channels is formed by a plurality of welds in the foam material.
In the same field of endeavor, a negative pressure wound closure device, Hunt discloses a negative pressure wound closure system that utilizes a foam collapsible structure 200 (¶0048 and 0051) with a plurality of channels (a plurality of valley 220: Abstract, ¶0048, and Figs. 2A-C). Hunt further discloses a technique of providing the plurality of channels (220) formed by a plurality of welds in the foam material (220 is formed by a plurality of cells 210 that is adhered to each other by welding) for the benefit of withstanding the fluid pressure (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of channels of Randolph in view of Cavanaugh by providing a plurality of welds, similar to that disclosed by Hunt, in order to withstand the fluid pressure, as suggested in ¶0054 of Hunt and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 11-12 is/are rejected under 35 U.S.C 103 as being unpatentable over Randolph in view of Cavanaugh, as applied to claim 1 above, in view of Wilkes and as evidenced by Schaffer (US PGPUB 20100075168).
Regarding claim 11, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein the second surface of the compressive layer has a first compression modulus in the substantially horizontal direction and a second compression modulus in the substantially vertical direction, the second compression modulus being larger than the first compression modulus so that the second surface of the compressive layer compresses more in the substantially horizontal direction than in the substantially vertical direction.
Wilkes further discloses/suggests a technique of providing a compressive layer (a dressing bolster) made from an anisotropic material and thereby having compressive modulus differs between at least two of the first, second, and third axes (¶0035 and 0074) for the benefits of providing a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes (¶0074). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second surface of compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Wilkes, in order to provide a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes, as suggested in ¶0074 of Wilkes and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, a person having ordinary skill in the art would have understood/recognized that the second surface of the compressive layer has a first compression modulus in the horizontal direction and a second compression modulus in vertical direction.
In addition, as evidenced by ¶0166 of Schaffer, materials with high compression modulus resist deformation more than materials with low compression modulus. Therefore, a person having ordinary skill in the art would have understood/recognized that the second compression modulus is larger than the first compression modulus so that the second surface of the compressive layer compresses more in the substantially horizontal direction than in the substantially vertical direction. Thus, since the second compression modulus of Randolph in view of Cavanaugh and Wilkes is larger than the first compression modulus, the second surface of the compressive layer of Randolph in view of Cavanaugh and Wilkes compresses more in the substantially horizontal direction than in the substantially vertical direction.
Regarding claim 12, Randolph in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Randolph does not disclose wherein the first surface of the compressive layer has a first compression modulus in the substantially horizontal direction and a second compression modulus in the substantially vertical direction, the second compression modulus being larger than the first compression modulus so that the first surface of the compressive layer compresses more in the substantially horizontal direction than in the substantially vertical direction.
Wilkes further discloses/suggests a technique of providing a compressive layer (a dressing bolster) made from an anisotropic material and thereby having compressive modulus differs between at least two of the first, second, and third axes (¶0035 and 0074) for the benefits of providing a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes (¶0074). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first surface of compressive layer of Randolph in view of Cavanaugh by substituting the material made, similar to that disclosed by Wilkes, in order to provide a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes, as suggested in ¶0074 of Wilkes and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, a person having ordinary skill in the art would have understood/recognized that the first surface of the compressive layer 610 has a first compression modulus in the horizontal direction and a second compression modulus in vertical direction.
In addition, as evidenced by ¶0166 of Schaffer, materials with high compression modulus resist deformation more than materials with low compression modulus. Therefore, a person having ordinary skill in the art would have understood/recognized that the second compression modulus is larger than the first compression modulus so that the first surface of the compressive layer compresses more in the substantially horizontal direction than in the substantially vertical direction. Thus, since the second compression modulus of Randolph in view of Cavanaugh and Wilkes is larger than the first compression modulus, the first surface of the compressive layer of Randolph in view of Cavanaugh and Wilkes compresses more in the substantially horizontal direction than in the substantially vertical direction.
Claim(s) 14-16 is/are rejected under 35 U.S.C 103 as being unpatentable over Cavanaugh in view of Wilkes, Dagger (US PGPUB 20150150729), and Hunt.
Regarding claim 14, Cavanaugh discloses a system (a system 10: Figs. 1 and 6) for applying a negative pressure to a joint positioned in a treatment area (Abstract), the system (10) comprising: 
a negative pressure dressing (a dressing assembly 30: ¶0030-0031 and Figs. 1-3) comprising: 
a compressive layer (a flexible dressing bolster 32) including a first surface (an upper surface of 32: Figs. 1-3) and a second, treatment area-facing surface (a bottom surface of 32: Figs. 1-3), the compressive layer (32) comprising: 
	a plurality of thick regions (a plurality of spaced bolster modules 42/142: ¶0033, 0048, Figs. 2, and 5) …; and
	a plurality of thin regions (a first plurality of recesses 44/144: ¶0033, 0048, Figs. 2, and 5) …; and
a sealing layer (a drape 62: ¶0030) overlaying the compressive layer (Figs. 1-2); and …
Cavanaugh further discloses that the compressive layer is configured to compress/collapse (¶0032 and 0042), but does not disclose wherein the compressive layer is configured to collapse in a substantially vertical direction and then collapse in a substantially horizontal direction upon application of the negative pressure. 
However, Cavanaugh further suggests that the bolster material (the compressive layer material) is anisotropic or isotropic (¶0032).
Wilkes further discloses/suggests that a compressive layer (a dressing bolster) is made from an anisotropic material (¶0035 and 0074) for the benefits of providing a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes (¶0074). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressive layer of Cavanaugh by selecting an anisotropic material as the material, similar to that disclosed by Cavanaugh and Wilkes, in order to provide a material that has different mechanical properties along different axes and is able to extend or contract along one or more axes, as suggested in ¶0074 of Wilkes and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Thus, the compressive layer of Cavanaugh in view of Wilkes is capable of collapsing in a substantially vertical direction and then collapsing in a substantially horizontal direction upon application of the negative pressure. 
Cavanaugh/Wikes does not discloses wherein the plurality of thick regions having first material properties and the plurality of thin regions having second material properties different from the first material properties.
In the same field of endeavor, wound dressing, Dagger discloses a wound filler for use in treating a wound with negative pressure (¶0007). Dagger further discloses the wound filler 200 having a first area 202 and a second area 204 (¶0051, 0070, and Figs. 2A-E). Dagger further discloses that the first area comprising a first material and the second area comprising a second material (¶0070) for the benefit of controlling collapsibility of the wound filler (¶0070). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of thick regions and the plurality of thin regions of Cavanaugh in view of Wilkes by providing a first material and a second material, similar to that disclosed by Dagger, in order to control collapsibility of the wound filler, as suggested in ¶0070 of Dagger.
Cavanaugh/Wikes/Dagger does not disclose wherein the plurality of thin regions comprising a plurality of welds.
Hunt further discloses a technique of providing the plurality of channels (220) formed by a plurality of welds in the foam material (220 is formed by a plurality of cells 210 that is adhered to each other by welding) for the benefit of withstanding the fluid pressure (¶0054). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing the plurality of thin regions with a plurality of welds yields the predictable result of withstanding the fluid pressure.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of thin regions of Cavanaugh in view of Wilkes and Dagger by providing a plurality of welds, similar to that disclosed by Hunt, in order to withstand the fluid pressure, as suggested in ¶0054 of Hunt and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 15, Cavanaugh in view of Wilkes, Dagger, and Hunt discloses all the limitations as discussed above for claim 14.
Cavanaugh further discloses a negative pressure source (a reduced pressure source 82: ¶0030 and Fig. 1) in fluid communication with the negative pressure dressing (30) and configured to apply a negative pressure to the compressive layer to compress at least the compressive layer (¶0044-0045).
Regarding claim 16, Cavanaugh in view of Wilkes, Dagger, and Hunt discloses all the limitations as discussed above for claim 15.
Cavanaugh further discloses wherein the plurality of thin regions (144) and the plurality of thick regions (142) are positioned proximate an end of the compressive layer (Fig. 5), and wherein compression of the compressive layer generates a lifting force (¶0042).
Claim(s) 17 and 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Kazala (US PGPUB 20090299341).  
Regarding claim 17, Kazala discloses a system for applying negative pressure (Abstract) to a joint positioned in a treatment area (the system capable of applying negative pressure to a joint in a treatment area: ¶0001, 0084), the system comprising:
a negative pressure dressing (a dressing assembly 730: ¶0073) comprising:
a compressive layer (bolster 735 capable of being/functioning as a compressive layer: ¶0070) having a first surface (upper surface of 735) and a second, treatment area-facing surface (lower surface of 735 facing the treatment area: ¶0070 and Fig. 10; wherein a person having ordinary skill in the art would have known/recognized that the disclosed bolster 735 functions as a compressive layer: ¶0071-0072, 0053, and 0059), the compressive layer comprising:
a first portion (first bolster layer 741) including the second surface of the compressive layer (first bolster layer 741 defining the lower surface of 735: ¶0073 and Fig. 10), the first portion of the compressive layer having a first compression modulus in a direction substantially parallel to the treatment area (first bolster layer 741 formed from hydrophilic foam, and therefore, inherently/intrinsically having a first compression modulus in a direction substantially parallel to the treatment area: ¶0073 and Fig. 10);
a second portion (second bolster layer 732) including the first surface of the compressive layer (second bolster layer 732 defining the upper surface of 735: ¶0073 and Fig. 10) …, the second portion of the compressive layer having a second compression modulus in the direction substantially parallel to the treatment area (second bolster layer 732 formed from hydrophilic foam, and therefore, inherently/intrinsically having a second/different compression modulus in a direction substantially parallel to the treatment area: ¶0073 and Fig. 10) and the second compression modulus different than the first compression modulus (the second compression modulus of 732 is different than the first compression modulus of 741 due to the difference in thicknesses); …
a sealing layer (over-drape 762) configured to overlie the compressive layer and to form a seal around a perimeter of the compressive layer (¶0073, 0044, abstract, and Fig. 10); and
a negative pressure source (a reduced-pressure subsystem 780) in fluid communication with the negative pressure dressing and configured to apply a negative pressure to the compressive layer to compress at least the compressive layer (¶0073, 0047, and Fig. 10).
Kazala in the embodiment of Fig. 10 does not disclose wherein a plurality of channels forming a plurality of ribs therebetween the second portion of the compressive layer and wherein the plurality of ribs and the plurality of channels are configured to facilitate lateral compression of the compressive layer.
However, Kazala in the embodiment of Fig. 16 further discloses a plurality of channels (a plurality of flexibility notches 1178: ¶0084) forming a plurality of ribs (see annotated Fig. 16 below) therebetween the second portion of the compressive layer (1132) for the benefit of enhancing flexibility of the dressing bolster (¶0084).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second portion of the compressive layer of Kazala in the embodiment of Fig. 10 by providing a plurality of channels and ribs, similar to that disclosed by Kazala in the embodiment of Fig. 16, in order to enhance flexibility of the dressing bolster, as suggested in ¶0084 of Kazala. Thus, since the plurality of ribs and plurality of channels of Kazala and the claimed plurality of ribs and plurality of channels are patentably indistinct in term of structure, the plurality of ribs and plurality of channels of Kazala is considered/expected to be capable of facilitating lateral compression of the compressive layer (see MPEP §§ 2112.01 (I), and 2114 (I)-(II)).

    PNG
    media_image2.png
    305
    529
    media_image2.png
    Greyscale

Regarding claim 19, Kazala discloses all the limitations as discussed above for claim 17.
Kazala further discloses the second portion of the compressive layer is configured to facilitate collapse (¶0053) and but does not disclose wherein the second portion is configured to facilitate collapse of the compressive layer in the direction substantially perpendicular to the joint.
In another embodiment, Kazala further suggests/discloses that using anisotropic material for second portion (¶0068) for the benefit of providing a material that is able to move, contract, or expand in a given direction or axis to a greater extent compared to another direction or axis (¶0045 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second portion of the compressive layer of Kazala by selecting an anisotropic material as a material, similar to that disclosed by Kazala in another embodiment, in order to provide a material that is able to move, contract, or expand in a given direction or axis to a greater extent compared to another direction or axis, as suggested in ¶0045 and 0069 of Kazala and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Thus, the second portion of Kazala is capable of facilitating collapse of the compressive layer in the direction substantially perpendicular to the joint.
Claim(s) 18, 20, and 22 is/are rejected under 35 U.S.C 103 as being unpatentable over Kazala, as applied to claim 17 above, and further in view of Cavanaugh.  
Regarding claim 18, Kazala discloses all the limitations as discussed above for claim 17.
Kazala does not disclose wherein the second portion is configured to facilitate compression and bending of the compressive layer around the joint to generate a lifting force.
However, Kazala further discloses/suggests that density and thickness of the dressing bolster (i.e. the compressive layer) are variables for controlling/generating a lifting force (¶0036-0037), to control anisotropic depending on the exact orientation of the forces desired during reduced pressure (¶0043 and 0068-0069), and to configure the dressing bolster to facilitate bending and compression of the dressing bolster around the joint by providing notches to it and/or increasing its flexibility (¶0084). 
Cavanaugh further discloses the technique of configuring a second/upper portion (42) of a flexible dressing bolster (32) to facilitate compression/felting and bending of the flexible dressing bolster (32) around the joint (¶0030-0033 and Figs. 1-3) for the benefit(s) of reducing edema and/or facilitating healing (¶0044). Cavanaugh also discloses the technique of configuring the flexible dressing bolster to generate a lifting force by adjusting the thickness/shape/density of the flexible dressing bolster (¶0042 and 0081).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kazala by configuring the second portion of the compressive layer, similar to that disclosed by Cavanaugh, in order to generate a lifting force, enhance flexibility/conformability of the compressive layer to the joint, reduce edema and/or facilitating healing, as suggested in ¶0081 of Cavanaugh and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP §§ 2143 (I) (D), 2143 (I) (G), and/or 2144 (II).
Regarding claim 20, Kazala discloses all the limitations as discussed above for claim 19.
Kazala does not disclose wherein the second portion is configured such that contraction of the second portion generates a lifting force around the at least a portion of the circumference of the joint.
However, Kazala further discloses/suggests using foam as a material for second portion (¶0073). 
Cavanaugh further discloses/suggests a technique of having a dressing bolster made from foam (¶0081) for the benefits of providing a material that has a density lighter than the density of the tissue in order to more effectively realize the lifting effect (¶0081). In addition, Cavanaugh further discloses/suggests that compression of the dressing bolster 1032 generates a lifting force (¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second portion of the compressive layer of Kazala by substituting the material made, similar to that disclosed by Cavanaugh, in order to provide a material that has a density lighter than the density of the tissue to more effectively realize the lifting effect, as suggested in ¶0081 of Cavanaugh, as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, the second portion of the compressive layer of Kazala in view of Cavanaugh is capable of configuring such that contraction of the second portion of the compressive layer generates a lifting force around the at least a portion of the circumference of the joint.
Regarding claim 22, Kazala discloses all the limitations as discussed above for claim 17.
Kazala further discloses wherein the plurality of channels is formed proximate at least one end of the compressive layer (see claim 21 above and Fig. 16). 
Kazala does not disclose wherein the plurality of channels is formed proximate at least one end of the compressive layer to generate a lifting force proximate the plurality of channels.
Cavanaugh further discloses the technique of providing a plurality of channels (40) of a flexible dressing bolster (32) to facilitate compression/felting and bending of the flexible dressing bolster (32) around the joint (¶0030-0033 and Figs. 1-3) for the benefit(s) of reducing edema and/or facilitating healing (¶0044). Cavanaugh also discloses the technique of configuring the flexible dressing bolster to generate a lifting force by adjusting the thickness/shape/density of the flexible dressing bolster (¶0042 and 0081).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the end of the compressive layer of Kazala by providing the plurality of channels, similar to that disclosed by Cavanaugh, in order to generate a lifting force, enhance flexibility/conformability of the compressive layer to the joint, reduce edema and/or facilitate healing, as suggested in ¶0042 and 0081 of Cavanaugh and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP §§ 2143 (I) (D), 2143 (I) (G), and/or 2144 (II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781    

                                                                                                                                                                                                                                                                                                                                  /CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781